—Appeal from a judgment of Onondaga County Court (Fahey, J.), entered October 2, 2000, convicting defendant upon his plea of guilty of burglary in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
*983Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of burglary in the first degree (Penal Law § 140.30 [1]). Defendant failed to move to withdraw the plea or to vacate the judgment of conviction and thus has failed to preserve for our review his challenge to the factual sufficiency of the plea allocution (see People v Lopez, 71 NY2d 662, 665 [1988]). Contrary to the contention of defendant, his recitation of the facts underlying the crime to which he pleaded guilty does not “clearly cast[ ] significant doubt upon [his] guilt or otherwise call[ ] into question the voluntariness of the plea” (id. at 666), and thus his “plea allocution does not qualify for the narrow, ‘rare case’ exception to the preservation doctrine described in [Lopez]” (People v Toxey, 86 NY2d 725, 726 [1995], rearg denied 86 NY2d 839 [1995]). Present — Green, J.P., Wisner, Scudder, Burns and Gorski, JJ.